IN THE UNITED STATES DISTRICT COURT FILED
FOR THE DISTRICT OF MONTANA .
BILLINGS DIVISION AUG - 7 2019

Clerk, U S District Court
District Of Montana

 

Billings
TRAVIS LORREN GRAY,
CV 19-70-BLG-SPW

Petitioner,

vs. ORDER ADOPTING
MAGISTRATE’S FINDINGS

LYNN GUYER; ATTORNEY AND RECOMMENDATIONS
GENERAL OF THE STATE OF
MONTANA,

Respondents.

 

 

Petitioner Travis Lorren Gray is a state prisoner proceeding pro se. Gray
filed a petition seeking a write of habeas corpus pursuant to 28 U.S.C. § 2254. The
United States Magistrate Judge filed Findings and Recommendations on July 17,
2019. (Doc. 4). The Magistrate recommended the Court dismiss Gray’s petition
for lack of jurisdiction. (Doc. 4 at 2).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

]
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 4) are ADOPTED IN FULL.

IT IS FURTHER ORDERED the Petition (Doc. 1) is dismissed for lack of
Jurisdiction. The Clerk of Court is directed to enter by separate document a

judgment of dismissal. A certificate of appealability is denied.

DATED this 6 day of August, 2019.

Lccaceux tobi.

SUSAN P. WATTERS
United States District Judge
